DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on 12/27/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2018/0129234 to Melgar et al. (“Melgar”).

As to independent claim 1, an apparatus (¶ 0001) comprising an integrated circuit (Fig. 4: 400) configurable for either a low dropout (LDO) converter operation or a Buck converter operation (Fig. 4: 410, 420, 435), the integrated circuit comprising: a pass device (Fig. 4: M3); a configurable controller coupled to the pass device (Fig. 4: 420, 440, M3), for controlling the pass device (Fig. 4: 420, 440, M3), the configurable controller being configurable to control the pass device either as a pass device of an LDO converter or as a high-side switch of a Buck converter (Fig. 4: 410, 420, 435, 440, M3); and a first pin (Fig. 4: Vin, Iin); wherein the configurable controller is coupled to the first pin and is operable, in Buck converter configuration, to control an external switch coupled to the first pin to act as a Buck converter low-side switch (Fig. 4: 410, 440, 435).

As to claim 4, the apparatus of claim 1, wherein the integrated circuit further comprises a pin coupled to the pass device, for coupling the pass device to a Buck inductor in Buck configuration (Fig. 4: M3 connected to 430).

Allowable Subject Matter
Claims 2, 3, and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 3, and 5-10 would be allowable if amended in the manner detailed above because the prior art of record does not teach or suggest an apparatus having the combinations of limitations required by and recited in either claims 2 or 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851